Case 2:20-cv-01374-CBM-MAA Document 104-12 Filed 09/21/21 Page 1 of 1 Page ID
                                  #:857



 1                            UNITED STATES DISTRICT COURT
 2                           CENTRAL DISTRICT OF CALIFORNIA
 3
                                           WESTERN DIVISION
 4
 5   DOUGLAS KIRKLAND,                                        Case No.: 2:20-cv-01374-CBM-
 6                                                            MAA
                                             Plaintiff,
 7                                                            [PROPOSED] ORDER
 8   v.                                                       GRANTING PLAINTIFF'S
                                                              MOTION TO CONTINUE
 9   NAUSICAA RAMPONY, THE COOL                               DISCOVERY CUTOFF
10   HEART, LLC, KFIR MOYAL ART
     LLC FDBA KFIR MOYAL ART
11
     GALLERY INC., KFIR MOYAL ART
12   GALLERY INC., AND KFIR MOYAL,
13
                                           Defendants.
14
15
16          Before the Court is Plaintiff's Motion to Continue Discovery Cutoff.
17          After full consideration of the papers filed in support and opposition to the
18 Motion, IT IS HEREBY ORDERED THAT:
19      The discovery cutoff date is extended to December 1, 2021 and Plaintiff's
20 responses to the TCH Defendants' discovery requests are due October 15, 2021.
21
22          SO ORDERED.

23
     DATED:
24
25                                                 HONORABLE CONSUELO B. MARSHALL
                                                   UNITED STATES MAGISTRATE JUDGE
26
27
28


                                                          1
     PROPOSED ORDER GRANTING PLAINTIFF'S
